Citation Nr: 0608808	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an increased rating for postoperative 
residuals of intervertebral disc syndrome at L4-5 and L5-S1, 
currently rated 60 percent.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  The veteran's current hepatitis C did not result from an 
injury or disease in service or from any VA hospital care, 
medical or surgical treatment, or examination.  

2.  The medical evidence shows that the veteran's 
intervertebral disc syndrome at L4-5 and L5-S1 is manifested 
by significant limitation of motion, but not complete 
ankylosis of the entire spine, and recurrent back pain, but 
no neurological findings appropriate to site of the diseased 
discs.  There is no evidence of incapacitating episodes.  
Overall, the intervertebral disc syndrome produces no more 
than moderate impairment.  

3.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.361 (2005).  

2.  The criteria for more than a 60 percent rating for 
postoperative residuals of intervertebral disc syndrome at 
L4-5 and L5-S1 are not met.  38 U.S.C.A. §§ 1155, (5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5293 (prior to September 26, 2003) and 
Code 5243 (2005).  

3.  The veteran is not individually unemployable by reason of 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 
4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for hepatitis 
C.  Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for hepatitis C, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

Regarding the claims for an increased rating for residuals of 
intervertebral disc syndrome and a total disability rating 
based on individual unemployability, the veteran was also 
provided notice of the criteria for each of those benefits 
under all appropriate regulations and diagnostic codes.  
However, since those claims are being denied, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the October 2002 statement of the case, the January 
2006 supplemental statement of the case, and the August 2001, 
September 2004, and November 2005 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
Finally, the Board notes that records of VA treatment through 
November 2004 have been obtained, and that the veteran has 
been afforded one VA compensation examination.  The veteran 
has not identified any additional evidence not already 
associated with the claims folder that is obtainable.  See 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  In 
addition, pursuant to a Remand in January 2004, the Appeals 
Management Center (AMC) requested that the veteran provide 
additional medical evidence pertinent to his claims.  He was 
also scheduled for an examination to obtain medical evidence 
and medical opinions pertinent to his claims.  However, the 
veteran has not responded to the AMC's request and he did not 
report for the scheduled examination.  Therefore, the Board 
finds that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the veteran was notified of 
the provisions of the VCAA as they pertain to his various 
claims in letters in August 2001, September 2004, and 
November 2005.  The RO initially considered his claim in 
August 2001 and, following the additional notice letters, 
again in January 2006, following the Board's January 2004 
Remand.  Therefore, the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
in the present case.  See Mayfield, supra.  

Analysis

Hepatitis C

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends that he was exposed to hepatitis C via 
blood transfusions or injections he received in the course of 
two surgical procedures for his back in service.  

The post-service VA treatment records show that the veteran 
was first diagnosed with hepatitis C in 2000.  Some of the 
examiners noted the veteran's report of blood transfusions 
during service.  None of the examiners otherwise opined as to 
the etiology of the veteran's hepatitis C.  

The service medical records contain numerous reports compiled 
in conjunction with surgical procedures for herniated nucleus 
pulposus in June 1970 and August 1970.  None of those records 
notes any excessive blood loss during either procedure and 
there is no record that the veteran received any blood 
transfusion during service.  While the veteran doubtless 
received numerous injections during service, the medical 
records do not document any infections or untoward effects 
from any treatment during service.  Those records are 
negative for evidence of hepatitis C.  

Pursuant to the Board's January 2004 Remand of this case, the 
veteran was requested to furnish the names and addresses of 
any physicians who had provided an opinion that his hepatitis 
C was due to any invasive procedure in service or by VA; the 
RO was then directed to obtain the records of all treatment 
identified by the veteran.  The veteran was also scheduled 
for an examination to obtain a medical opinion as to whether 
his hepatitis C was of service origin or was related to any 
post-service VA treatment.  The veteran did not respond to 
the RO's request for information and he failed to report for 
the scheduled examination.  

The Board would point out that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   His failure to respond to VA's request for 
information and to report for a scheduled examination - both 
of which might have provided information supportive of the 
veteran's claims - have hindered the Board's consideration 
of his appeal.  

Although the record does indicate that the veteran now has 
hepatitis C, there is no medical evidence of that disorder 
until approximately thirty years after his separation from 
service.  Moreover, there is no evidence of blood 
transfusions or any other exposure to or diagnosis of 
hepatitis C in service, despite the veteran's contention that 
he received such transfusions.  Further, there is no 
competent evidence linking the veteran's current hepatitis C 
to any event in service.  Therefore, the Board concludes that 
the criteria for service connection for hepatitis C on the 
basis of direct service incurrence are not met.  

Compensation may also be awarded for a disability that was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee, or in a 
Department facility.  In addition, the proximate cause of the 
disability must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.

In this case, the veteran has not pointed to any hospital 
care, medical or surgical treatment, or examination that VA 
furnished him that might have caused his hepatitis C.  The 
available VA treatment records, dated from 1971 through 2004, 
do not reflect any incident that might have caused the 
hepatitis C.  A VA clinic note dated in June 2001 indicated 
that the veteran had a "hepatitis C problem," but that an 
RNA phenotype had not yet been done.  

There is no evidence that any examiner, VA or private, has 
opined as to the etiology of the veteran's hepatitis C.  
Again, although the veteran was scheduled for an examination 
in November 2005 to obtain such an opinion, he failed to 
report for that examination.  Lacking an opinion from a 
qualified medical professional that the veteran's hepatitis C 
resulted from any hospital care, medical or surgical 
treatment, or examination that VA furnished him, the Board 
concludes that the criteria for compensation benefits under 
the provisions of § 1151 are not met.  

Therefore, the Board concludes that the criteria for VA 
compensation benefits for hepatitis C are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Intervertebral disc syndrome

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

Effective in September 2002 and September 2003, VA revised 
the criteria for evaluating intervertebral disc syndrome.  

Prior to September 23, 2002, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 
40 percent evaluation is to be assigned when the 
intervertebral disc syndrome is severe, when there are 
recurring attacks, with only intermittent relief.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  A 10 percent evaluation is 
appropriate for mild intervertebral disc syndrome.  
Postoperative, cured intervertebral disc syndrome is to be 
rated 0 percent disabling.  Code 5293.  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was to be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating 
appropriate.  A 10 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated under 
either the General Rating Formula for Diseases or Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
provides the higher evaluation when all disabilities are 
combined.  

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Note (1): For purposes of evaluations under diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

The Board notes that a 60 percent rating has been in effect 
for the veteran's intervertebral disc syndrome since 1992.  
Thus, as set forth above, the only higher rating that may be 
assigned under the Rating Schedule is a 100 percent rating 
based on unfavorable ankylosis of the entire spine under the 
criteria that became effective in September 2003.  

The veteran has indicated that all of his medical treatment 
in the past several years has been provided by VA.  None of 
the VA clinic records dated since 1998 mentions complete 
ankylosis of the entire spine.  

At the time of a VA compensation examination in March 2001, 
the veteran reported that he had excruciating low back pain 
that would wake him up.  Physical activity during the day 
would aggravate the pain and rest would relieve it.  The 
episodes of pain would occur approximately two or three times 
per week.  Flare-ups would be precipitated by cold weather 
and changes in ambient humidity.  The veteran also complained 
of paresthesias in both legs, right greater than left.  He 
reported that the paresthesias and severe back pain 
significantly interfered with his daily activities.  Finally, 
the veteran stated that his daily activities are made greatly 
more difficult by his attacks of back pain.  On examination, 
forward flexion of the lumbar spine was possible to 30 
degrees, with extension of the spine to 5 degrees.  Lateral 
flexion and lateral rotation were each accomplished to 5 
degrees in each direction.  There was some tenderness on 
palpation of the paraspinal muscles, but no muscle spasm was 
reported.  Mild to moderate atrophy was noted in all upper 
and lower extremity muscle groups, although muscle strength 
was noted to 5/5 in both lower extremities.  Reflexes were 
absent in both upper and lower extremities.  The sensory 
examination was remarkable for glove and stocking 
distribution numbness, with very poor discrimination to light 
touch and pinprick in both the hands and feet.  

The examiner commented that it was his opinion that the 
impairment due to the veteran's spinal disability was mild to 
moderate.  He indicated that he believed that most of the 
veteran's gait and other impairment were due to significant 
peripheral vascular disease, venous stasis ulcers in his 
feet, and pain in his feet due to poor circulation.  The 
examiner stated that his examination did not demonstrate 
severe, disabling pain coming from the veteran's spine.  He 
indicated that the neurological examination was nonfocal for 
lumbar spine pathology and opined that the fact that the 
veteran's back was sore most of the time could well be 
related to his poor circulatory status.  Finally, the 
examiner stated that his examination was conducted during a 
period of quiescent symptoms.  He commented that painful 
symptoms, such as outlined by the veteran, would require him 
to expend extra energy in completing tasks, leading to early 
fatigue, weakened movements, and ultimately to a loss of 
coordination.  

As noted previously, the veteran failed to report for a 
scheduled examination in November 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Although the veteran clearly has significant symptomatology 
due to his service-connected intervertebral disc syndrome, 
there is no medical evidence of complete ankylosis of the 
entire spine.  Moreover, particularly in light of comments 
expressed by the March 2001 examiner, the Board finds that 
any increase in disability due to flare-ups does not result 
in such impairment as to be equivalent to complete ankylosis 
of the spine or to be commensurate with a 100 percent rating.  
As reported by the veteran in March 2001, the paresthesias 
and severe back pain significantly interfered with - but did 
not completely preclude - his daily activities.  Thus, a 
higher rating is not warranted upon consideration of § 4.40.  

Accordingly, the Board finds that the criteria for a higher 
schedular rating are not met.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his intervertebral disc syndrome during the past several 
years.  Neither does the record reflect marked interference 
with employment.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his intervertebral disc 
syndrome.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, the Board concludes that a higher rating is not 
warranted for the veteran's intervertebral disc syndrome at 
L4-5 and L5-S1 on either a schedular or an extraschedular 
basis.  

Total disability rating based on individual unemployability 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record shows that the veteran has one service-connected 
disability, postoperative residuals of intervertebral disc 
syndrome at L4-5 and L5-S1, rated 60 percent.  Therefore, the 
veteran meets the percentage criteria of § 4.16(a).  However, 
a total disability rating based on individual unemployability 
also requires that the evidence show that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  

Available VA clinic records dated since 1999 reflect frequent 
visits, the vast majority of which were for evaluation or 
treatment for the veteran's numerous non-service-connected 
disabilities, including peripheral vascular disease, venous 
stasis ulcers on his feet, hepatitis C, and a heart disorder.  
None of those examiners indicated that the veteran could not 
work because of his intervertebral disc syndrome.  

As noted above, the March 2001 VA examiner commented that it 
was his opinion that the impairment due to the veteran's 
spinal disability was moderate at most and that most of his 
impairment was due to his non-service-connected disabilities.  

Because there is no evidence that any examiner has opined 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability and because the March 2001 examiner 
indicated that the level of impairment due to the veteran's 
service-connected intervertebral disc syndrome was moderate 
at most, the Board finds that the evidence does not 
demonstrate that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  Accordingly, the criteria for a total 
disability rating based on individual unemployability are not 
met.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

Accordingly, the veteran's claim for a total disability 
rating based on individual unemployability must be denied.  


ORDER

Service connection for hepatitis C is denied.  

An increased rating for postoperative residuals of 
intervertebral disc syndrome at L4-5 and L5-S1, currently 
rated 60 percent, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


